Exhibit 99 CONTACT: BOB READY OR FOR IMMEDIATE RELEASE RON STOWELL DATE:APRIL 24, 2008 (513) 793-3200 LSI INDUSTRIES INC. REPORTS OPERATING RESULTS FOR THE THIRD QUARTER AND NINE MONTHS ENDED MARCH 31, 2008, REVISES FISCAL 2008 GUIDANCE DOWNWARD, AND DECLARES CASH DIVIDEND Cincinnati, OH; April 24, 2008 – LSI Industries Inc. (Nasdaq:LYTS) today: · reported third quarter net sales of $64,780,000, a decrease of 14% over the same period of the prior fiscal year; · reported third quarter net income of $997,000, a decrease of 70%, from the same period of the prior fiscal year; · reported third quarter diluted earnings per share of $0.05, a decrease of 67% from the same period of the prior fiscal year; · reported nine month net sales of $238,843,000, a decrease of 2% over the same period of the prior fiscal year; · reported nine month net income of $12,773,000, a decrease of 8% over the same period of the prior fiscal year; · reported nine month diluted earnings per share of $0.58, a decrease of 8% over the same period of the prior fiscal year; · revised fiscal 2008 diluted earnings per share guidance downward to a range of $0.65 to $0.69 on sales between $305 million and $312 million; and · declared a regular cash dividend of $0.15 per share (indicated annual rate of $0.60 per share), a 15% increase over the regular quarterly rate of the prior fiscal year. Financial Highlights (In thousands, except per share data; unaudited) Three Months Ended March 31 Nine Months Ended March 31 2008 2007 % Change 2008 2007 % Change Net Sales $ 64,780 $ 75,323 (14.0)% $ 238,843 $ 243,630 (2.0)% Operating Income $ 1,526 $ 5,121 (70.2)% $ 19,961 $ 22,173 (10.0)% Net Income $ 997 $ 3,298 (69.8)% $ 12,773 $ 13,828 (7.6)% ) Earnings Per Share (diluted) $ 0.05 $ 0.15 (66.7)% $ 0.58 $ 0.63 (7.9)% Page 1 of 5 LSI Industries Inc. Fiscal 2008 Third Quarter Results April 24, 3/31/08 6/30/07 Working Capital $ 76,468 $ 68,397 Total Assets $ 208,616 $ 233,612 Long-Term Debt $ $ Shareholders’ Equity $ 177,891 $ 176,061 Third Quarter Fiscal 2008 Results Net sales in the third quarter of fiscal 2008 were $64,780,000, a decrease of 14% over last year’s third quarter net sales of $75,323,000.Fiscal 2008 third quarter net income of $997,000 ($0.05 per share) decreased 70% from the $3,298,000 ($0.15 per share) reported last year in the same period.Lighting Segment net sales decreased 3.4% to $44.9 million (sales to the Commercial / Industrial market increased 8%), and Graphics Segment net sales decreased 31% to $19.9 million.Earnings per share represent diluted earnings per share. Nine Month Fiscal 2008 Results Net sales in the first nine months of fiscal 2008 were $238,843,000, a decrease of 2% over last year’s nine month net sales of $243,630,000.Fiscal 2008 nine month net income of $12,773,000 ($0.58 per share) decreased 8% from the $13,828,000 ($0.63 per share) reported last year in the same period.Lighting Segment net sales decreased 4.2% to $141.6 million (sales to the Commercial / Industrial market increased 9%), and Graphics Segment net sales increased 1.5% to $97.2 million.Earnings per share represent diluted earnings per share. Company Comments Robert J. Ready, President and Chief Executive Officer, commented, “With weaker than expected sales, particularly during March, our third quarter earnings declined sharply as a result of lower profit margins and the effect of operating leverage on profitability.Our third quarter is always our weakest due to winter weather conditions and this year sales to our retail accounts were down due to economic conditions.On the positive side, our Commercial / Industrial business grew by 8% over the same period of the prior year.Additionally, our sales to the automotive market were up nearly 50% for the quarter.We expect fourth quarter operating results will also be below plan and have revised our fiscal 2008 guidance accordingly.We now expect net sales for fiscal 2008 to be between $305 million and $312 million; diluted earnings per share are now expected to be between $0.65 and $0.68 per share. Obviously, we are not pleased with this performance as we had hoped to be able to better mitigate yet another transition period where major lighting and graphics programs are winding down and new programs have yet to get underway.We continue to invest in new product development, particularly solid-state LED based products.Our recently introduced Crossover® canopy product line has received outstandinginterest.During 2008, we invested in design, engineering, and manufacturing related to digital advertising including outdoor billboards and related products.I am pleased to report that we are making slow but meaningful progress in entering this large and growing market.Recent orders for this business include a major upgrade to a Big Ten University indoor sport facility, two smaller sports facility score boards, and a soccer stadium scoreboard in Canada.Also, we have just received orders for video screens for three touring world-class entertainers utilizing a new video display technology (patent pending). Page 2 of 5 LSI Industries Inc. Fiscal 2008 Third Quarter Results April 24, Certainly the third quarter numbers alone do not tell the full story of the many important accomplishments achieved during the quarter.These include converting our technology advances and recently introduced products into orders, filing new patents, and developing and introducing new lighting products. We are also in the early stages of formulating plans to access selected international markets with our solid-state LED products.We continue to explore potential acquisition opportunities and have the unlevered balance sheet, cash flow, and credit facilities to fund our growth, pay cash dividends, and pursue business acquisitions.” Revised Guidance for Fiscal 2008 Taking into consideration the weaker than expected third quarter operating results and the outlook for the fourth quarter, management now expects diluted earnings per share to be between $0.65 and $0.69 for the fiscal year ending June 30, 2008, a decrease of between 27.4% and 31.6% over fiscal 2007.This revised guidance compares to management’s previous guidance of diluted per share earnings of $0.75 to $0.81, and analysts’ “street” estimate of $0.72 to $0.80 per share.Net sales for fiscal 2008 are expected to be between $305 million and $317 million, compared to the previous guidance range of $322 million to $332 million and actual net sales of $337.5 million for fiscal 2007.The Company plans to provide guidance for fiscal 2009 during the first quarter of fiscal Balance
